TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00602-CR


Alexandre Lloyd Cunningham, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-07-900019, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N

		Appellant Alexandre Lloyd Cunningham pleaded guilty to the offense of murder.  See
Tex. Penal Code Ann. § 19.02 (West 2003).  Cunningham seeks to appeal from the judgment of
conviction.  The district court has certified that this is a plea-bargain case and that the defendant has
no right of appeal.  Accordingly, we dismiss the appeal. (1) See Tex. R. App. P. 25.2(a)(2), (d).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   November 21, 2008
Do Not Publish
1.   Cunningham has also filed, in addition to his notice of appeal, a motion requesting
permission to appeal the judgment in spite of his plea because, according to Cunningham, his plea
was "involuntary."  We overrule Cunningham's motion.  See Cooper v. State, 45 S.W.3d 77, 78-83
(Tex. Crim. App. 2001).